—Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered April 9, 1998, which revoked defendant’s probation and imposed a sentence of imprisonment.
In August 1997, defendant was sentenced to, inter alia, five *652years’ probation upon her plea of guilty of the crime of grand larceny in the fourth degree. Thereafter, on March 3, 1998, a violation of probation petition was filed charging defendant with violating several of the terms of her probation by, inter alia, absconding from supervision, failing to find employment or complete a GED program and failing to complete an outpatient drug and alcohol treatment program. Defendant pleaded guilty to the violations in the petition and. County Court revoked her probation and resentenced her to a prison term of 1 to 3 years. Although defendant challenges this sentence as being unduly harsh and excessive, our review of the record reveals no abuse of discretion on the part of County Court in sentencing defendant to a prison term within the statutory parameters, nor do we find the existence of extraordinary circumstances warranting our intervention (see, People v Dalton, 247 AD2d 656).
Mikoll, J. P., Mercure, Peters, Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed.